Rao, Judge:
The appeals for reappraisement listed in schedule A, annexed to this decision and made a part hereof, were submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise and the issues in the appeals for reappraisement listed on Schedule A attached hereto and made a part hereof are the same in all material respects as the merchandise and the issues in United, States v. The Dayman Company, Inc., 50 Oust. Ot. 564, ARD 157.
IT IS FURTHER STIPULATED AND AGREED that said merchandise was exported prior to March 1, 1956 and that the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Mexico, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was $0.075 per pound net packed.
IT IS FURTHER STIPULATED AND AGREED that the record in ARD 157 be incorporated with the record.in these cases and that these appeals for reap-praisement be submitted on this stipulation and are limited to the merchandise described herein.
*454Upon the agreed facts and the cited authority, I find export value, as that value is defined in section 402(d)' of the Tariff Act of 1930,, to be the proper basis for the determination of the value of the merchandise covered by said appeals for reappraisement and that such, value is $0,075 per pound, net, packed.
Judgment will be entered accordingly.